ORDER

PER CURIAM:
Appellant Mark Whitworth appeals from his conviction of one count of forcible rape, § 566.030, one count of statutory rape in the first degree, § 566.032, one count of statutory sodomy in the first degree, § 566.062, one count of incest, § 568.020, and one count of child molestation in the first degree, § 566.067. Upon review of the briefs and the record, we find no error and affirm the judgment of conviction. No jurisprudential purpose would be served by a formal written opinion. However, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 30.25(b).